 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrown Zellerbach Corporation and Printing Special-ties and Paper Products Union, District Council No.2, and its affiliated Local 388, International Printingand Graphic Communications Union, AFL-CIO,Petitioner. Case 21-RC-15883October 22, 1979DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERS PENEI. I)AND TRUESI)ALFOn April 30. 1979, the Regional Director for Re-gion 21 issued his Decision and Direction of Electionin the above-entitled proceeding, in which he foundthat the appropriate unit continues to be the certifiedmultiplant unit of all production and maintenanceemployees employed by the Employer at its Los An-geles, California, and North Portland, Oregon, facili-ties.' Accordingly, as the unit which he found appro-priate is larger than that requested in the petition,2the Regional Director directed an election in the two-plant unit, conditioned upon the Petitioner's demon-strating that it has an adequate showing of interest inthe larger unit. Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, the Petitioner filed a timely re-quest for review of the Regional Director's decisionon the grounds, inter alia, that in finding the peti-tioned-for unit inappropriate he departed from prec-edent and made erroneous findings of fact. The Em-ployer filed a brief in support of the request forreview, and the Intervenor filed an opposition thereto.By telegraphic order dated June 13, 1979, theBoard granted the Petitioner's request for review.Thereafter, the Petitioner and the Intervenor filedbriefs on review.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including all submissions by the parties with re-spect to the issues under review, and makes the fol-lowing findings:m Association of Western Pulp & Paper Workers was permitted to inter-vene in this proceeding on the basis of its Board certification. on March 9.1978. as the exclusive collective-bargaining representative in the to-plantunit.2 The Petitioner seeks to represent all the Employer's productioin andmaintenance employees at the Los Angeles plant.I On July 6. 1979. the Intervenor filed a motion, with supporting affidavits.requesting that the Board expedite its pending revieAs of the Regional I)lrec-tor's Decision.The Los Angeles and North Portland operationsare among seven facilities which comprise the Em-ployer's Flexible Packaging Division. In 1978, theEmployer separated this division into two groups ofplants. North Portland is one of three plants whichspecialize in laminated or film-coated paper products,while the remaining four plants, including the LosAngeles facility, manufacture film extrusion products.The Employer's Los Angeles facility has approxi-mately 235 employees and utilizes materials derivedfrom petroleum products in the manufacturer of poly-ethylene bread bags for the baking industry. The Em-ployer considers this plant a marginal operation interms of net income. At its North Portland plant, theEmployer is engaged in the production of wrappingpapers designed for use by frozen food manufactur-ers. This operation, which employs about 600 individ-uals, requires a much larger investment in capitalequipment than does the Los Angeles plant. Thereare 37 common job classifications at the two plants,while 39 others exist only in North Portland, and 3are unique to the Los Angeles operation. As the LosAngeles and North Portland facilities are located 970miles apart, the production and maintenance employ-ees of these plants do not have any contact with eachother. Further, there are no transfers of employeesbetween the locations, except when an hourly em-ployee is promoted to a salaried position.The vice president of the Employer's FlexiblePackaging Division, James Toney, is ultimately re-sponsible for the formulation of labor relations poli-cies at both plants. However, the plant manager ofeach facility directs the implementation of these poli-cies on a daily basis. While all promotions of bargain-ing unit employees must be approved at the divisionlevel, the plant managers have authority for hiringand firing these employees.There is an extensive bargaining history regardingthe representation of the employees involved herein.Between 1945 and the mid-1950s, the North Portlandproduction and maintenance employees were a sepa-rate unit represented by a local affiliated with the Pe-titioner. Then, from the mid-1950s until 1966, severallocals, including the Petitioner, of the Printing Spe-cialties and Paper Products Union bargained with theEmployer on a multiplant basis with respect to em-ployees employed at Los Angeles and San Leandro,California, and at North Portland. In 1966, the bar-gaining unit expanded further with the inclusion ofthe Seattle, Washington, plant of the St. Regis PaperCompany. Following the expiration of the contractnegotiated in 1966, only the Petitioner, representingthe Employer's Los Angeles employees, and PrintingSpecialties and Paper Products Union, District Coun-cil No. 3. and its affiliated Local 387, representing theNorth Portland plant, participated in contract nego-246 NLRB No. 33202 CROWN ZEI.I.ERBACH CORPORATIONtiations for a successor agreement in 1969. From 1972until 1977, the Petitioner and Local 387 continued tobargain jointly with the Employer concerning a mul-tiplant unit consisting of the Los Angeles and NorthPortland facilities only. The last collective-bargainingagreement between the Employer and the joint repre-sentatives expired on September 30, 1977.On July 28, 1977, the Intervenor herein filed atimely petition in Case 36-RC-3930 seeking to repre-sent a unit limited to the production and Mainte-nance employers at the Employer's North Portlandfacility. Both the Petitioner and Local 387 agreedwith the appropriateness of the requested unit.4Asthe Employer had argued that the only appropriateunit was the historical two-plant unit, encompassingboth its North Portland and Los Angeles facilities,the Intervenor indicated that it would proceed to anelection in the multiplant unit if the Board shouldfind that unit appropriate. The Acting Regional Di-rector for Region 19 subsequently issued a Decisionand Direction of Election in Case 36-RC-3930wherein he found, relying primarily on the bargaininghistory in the two-plant unit, that the appropriateunit consisted of all production and maintenance em-ployees employed at the Employer's Los Angeles andNorth Portland plants. Thereafter, on January 10,1978, the Board, Chairman Fanning dissenting, is-sued a telegraphic Decision on Review, affirming theActing Regional Director's decision. The Board re-manded the case to the Regional Director for the pur-pose of opening and counting the impounded ballotsfrom the election held on November 16, 1977. As thetally of ballots showed that the Intervenor had re-ceived a majority of the ballots cast, the Board, onMarch 9, 1978, certified that labor organization as theexclusive bargaining representative for the employeesin the unit found appropriate.After the certification of the Intervenor, the partiesengaged in a series of negotiating sessions. They wereunsuccessful, however, in reaching a collective-bar-gaining agreement. On September 9. 1978, the Inter-venor called a strike of the unit employees at both theLos Angeles and North Portland facilities. The recordshows that, within 60 days following the commence-ment of the strike, 135 of the Los Angeles employeescrossed the picket line and returned to work. By con-trast, it appears that none of the North Portland em-ployees returned to work during the strike. There-after, the Petitioner filed the instant petition on'On Julv 26. 1977. District Council 3 of the Pnnting Specialties and PaperProducts Union informed the Employer, on behalf of Local 387. that itdesired to negotiate a successor agreement only for ... employees at theNorth Portland [facilit ..completel, independent from Local 388Thereafter, Local 388 ntified the Employer on Juls 29, 1977, that it would"no longer bel a part to joint negotiations ith leal 387 ...." DistrictCouncil No 3 and its affiliated local 387 did not participate in the presentproceeding.March 12, 1979. Three days later, the Employer andthe Intervenor reached an interim agreement whichended the strike.The Employer and the Petitioner argue, with re-spect to the instant petition. that the certified unit isno longer appropriate in view of the substantialchanges in the Employer's operation which occurredin 1978. They urge, citing Freuhauf Trailer Company,87 NL.RB 589 (1949), that the Board's prior finding asto the appropriate unit does not preclude the Boardfrom reaching a new determination of this issuewhich takes the changed circumstances into account.These parties further contend that the establishmentof a separate unit at the Los Angeles plant will enablethese employees to exercise their basic Section 7 rightto select a bargaining representative of their ownchoice.The Intervenor asserts that it is inappropriate tosever the Los Angeles employees from the certifiedunit because of the lengthy bargaining history on amultiplant basis.We agree with the Regional Director's finding inthis case that the recent changes in the Employer'sorganizational structure are insufficient to affect ourdetermination of the appropriate unit. Those changesaffect only superficially, if at all, the control of theapplications of labor relations policy by the respectiveplant managers. However, contrary to the RegionalDirector, we do not conclude that a two-plant unit,consisting of both the Employer's Los Angeles andNorth Portland employees, continues to be the onlyappropriate unit for collective-bargaining purposes.The Board has held that it "will not disturb anestablished bargaining relationship unless required todo so by the dictates of the Act or other compellingcircumstances."' Thus, when the Intervenor filed its1977 petition seeking to represent only the NorthPortland employees, the panel majority therein foundno justification at that time for disrupting the patternof collective bargaining in the historical two-plantunit.6relying on the evidence that the Employer hadbargained with the then-joint representatives on amultiplant basis for the previous 8 years.The Board, however, will not adhere to the histori-cal bargaining unit in situations where "that unit doesnot conform reasonably well to other standards ofappropriateness." Section 9(b) of the Act providesthat "[t]he Board shall decide," and "in each case."what unit is appropriate for collective-bargainingpurposes. We note that in the prior case, absent theThe Grealt Atlanuri & Pacifi Tea C(tmpan. Inc, 153 NI.RB 1549 1550(1965) See also Gray I.ine Scenic Tiiurs. Inc. dha (Cahl rnia-.,'eadaiGolden 7ourr, 207 NlRB 495 1973) and hte Firesone re & Ruhher, (m-pal., 113 NLRB 1749 (1953)' In that case, as noted. the Emploser was the onl' part t contest theappropriateness of the requested unitHL gradt Food PrOd(uct. Co(rporai., 85 NI RB 841. 847 (1949)203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhistory of bargaining in the multiplant unit, theBoard clearly would have found the petitioned-forunit appropriate as all other factors relevant to thedetermination of this issue supported the presumptiveappropriateness of the single-plant unit. In this re-gard, the record shows that during the last 30 yearsthere has been no interchange of bargaining unit em-ployees between the Los Angeles and North Portlandplants, which are located almost 1,000 miles apart.Further, while both facilities are essentially engagedin the production of food-wrapping materials, eachutilizes entirely different processes in manufacturingthese products. It is also evident that the plant man-ager of each facility exercises a significant degree ofcontrol over the labor relations policies affecting theproduction and maintenance employees workingthere.Based on the circumstances present herein, we nowfind that "compelling circumstances" do exist for dis-regarding the bargaining history in the multiplantunit. In so doing, we note that all the parties to thehistorical bargaining relationship, upon which webased our decision in the earlier case, presently seekto establish a separate unit at the Los Angeles plant.Although the Intervenor desires to preserve the integ-rity of the certified unit, we note that the Intervenorsought to represent only the North Portland employ-ees in the prior case. Furthermore, a question hasbeen raised at this time whether the employees at theLos Angeles plant continue to support representationby the Intervenor in the two-plant unit. Thus, whilevirtually all the North Portland employees remainedon strike until the Intervenor reached a settlementagreement with the Employer, a majority of the em-ployees at the Los Angeles facility returned to workwithin 60 days after the strike commenced.Accordingly, in light of the particular facts of theinstant case, we agree with the Petitioner and the Em-ployer that the Los Angeles employees should havethe opportunity to select their own bargaining repre-sentative in a separate election. We shall not requirethat these employees, who clearly possess a commu-nity of interest distinct from employees at the NorthPortland plant, be submerged in the multiplant unit,particularly since there is evidence which tends toshow that they no longer desire to be includedtherein.8I See Allied Chemical d Alkali Workers of America, Local Union No. I vPittsburgh Plate Glass Co., 404 U.S. 157, 172 173 (1971).In sum, we believe that we can best effectuate thepurposes of the Act by finding appropriate the single-plant unit of Los Angeles employees9sought by thePetitioner. Accordingly, we conclude that the follow-ing employees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of the Act:All production and maintenance employees ofthe Employer employed at its Los Angeles, Cali-fornia, plant, but excluding office employees, re-search employees, sales personnel, administrativeemployees, professional employees, guards andsupervisors as defined in the Act.[Direction of Election'°omitted from publication.]CHAIRMAN FANNING, concurring in the result:I agree that the Los Angeles single-plant unitsought herein is an appropriate one. In the earliercase involving these same parties, I dissented from themajority's refusal to order an election in that unit."Thus, while I concur with the findings that recentchanges in the Employer's operations are insufficientto affect our determination of the appropriate unit, Inevertheless conclude, for the reasons stated previ-ously, that the Los Angeles employees possess a com-munity of interest separate and distinct from employ-ees at the North Portland plant, and that the LosAngeles plant-now as then-constitutes a separateappropriate unit.9 We note that Intervenor Association of Western Pulp & Paper Workershad not expressed a desire to represent the Employer's Los Angeles employ-ees regardless of' the unit found appropriate. On the basis of its status as thecertified bargaining representative of the employees in the unit found appro-priate, the Intervenor shall be permitted to participate in the election unlessthe Regional Director is notified to the contrary within 7 days from the datebelow.I [Excelsur footnote omitted from publication.lMy dissent in Case 36-RC-3930 reads in pertinent part as follows:[Il would find appropriate the single plant unit sought by Petitionerand agreed to be appropriate by the intervenor herein. I would notrequire that voluntary implementation of a joint or multiunion bargain-ing arrangement perforce makes such a relationship permanent, or pre-cludes either of the joint representatives from timely withdrawing there-from, as settled precedent permits employers and unions to timelywithdraw from a multiemployer relationship. The Evening News Associ-ation. 154 NLRB 1494, 1496 (1965).Further. I do not agree that the statutory presumptive appropriate-ness of single plant units is overcome here solely by the existence ofprior, voluntary, multiplant. multirepresentative bargaining, which itselfappears somewhat erratic. Nor do I believe that the employees in thesetwo plants, located almost 1,000 miles apart, manufacturing differingproducts. utilizing significantly variant job classifications, with substan-tially different composition and numbers of employees, who do not in-terchange between plants, possess a community of interest so inter-woven as to dictate that these two of the Employer's many plants mustbe combined to constitute an appropriate unit.204